Dear Mayor Martin:
As outlined in your request, the Town of Springfield is hosting a ceremony to recognize its veterans as well as veterans in surrounding communities.  The Town questions if it may use its funds to purchase food, mementoes, and to cover other expenses for the ceremony.
We believe the Town may use its funds to host the ceremony. Generally, public funds may not be donated.  There must be an underlying obligation or authorization to spend public funds1.  However, public obligations are not always expressly written in the text of our laws.  There are some that must be inferred.  We previously opined that the purpose of government is to provide for the common defense and to promote the general welfare of its citizens.  A public tribute to war veterans is an accepted public purpose.2
Certainly, the ceremony serves a public purpose and will promote the general welfare of the Town's citizens as well as the citizens of the surrounding communities.  The ceremony will allow the Town and the general public to express their gratitude to those who risked their lives defending our country.
We trust that this adequately responds to your request.  If you have any questions, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  December 2, 2002
1 Article 7, Section 14 of the Louisiana Constitution of 1974
2 Atty. Gen. Op. No. 91-230